COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:        Latharian Devante Merritt v. The State of Texas

Appellate case number:      01-18-00607-CR

Trial court case number: 1465902D

Trial court:                Criminal District Court No. 2 of Tarrant County

         Appellant has filed a motion to abate, seeking a remand to the trial court for preparation of
findings of fact and conclusions of law regarding the denial of his motions to suppress filed on
May 8, 2018 and May 14, 2018. The reporter’s record contains the hearing and ruling on
appellant’s motions to suppress. Appellant requested findings and conclusions on the record after
the trial court stated its rulings and the trial court agreed to prepare them, but none are included in
the clerk’s record. The certificate of conference indicates that the State is unopposed to the motion.
         The motion is GRANTED. The appeal is abated and the cause is remanded to the trial
court for entry of written findings of fact and conclusions of law, separate and apart from any
docket sheet notations in this case, in conjunction with the trial court’s denial of appellant’s
motions to suppress. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (holding
that trial court must provide findings of fact and conclusions of law adequate to provide appellate
court with basis to review trial court’s application of law to facts, either in writing or on record at
hearing); Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987); TEX. R. APP. P. 44.4.
        The trial court shall cause the filing of a supplemental clerk’s record containing the findings
of fact and conclusions of law within 30 days of the date of this order.
         Appellant’s brief will be due 30 days after the supplemental clerk’s record is filed in this
Court.
         It is so ORDERED.

Judge’s signature: ____/s/ Justice Peter Kelly__________________
                    Acting individually  Acting for the Court


Date: __January 23, 2019___